Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim repeats the same limitation and therefore is considered to comprise of redundant limitation (“the enhanced reality program further including a database for interpreting the injury to the occupant based on collected information related to previous occupant injuries”).  Appropriate correction is required.

Claim 8 recites the same limitations as claim 7. Therefore, the Examiner believes claim 8 to be redundant. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz et al. (PGPUB Document No. US 2016/0048725) in view of Luciano (PGPUB Document No. US 2020/0037929) in view of O’Flaherty et al. (PGPUB Document No. US 2021/0261135) in view of Richards et al. (PGPUB Document No. US 2015/0339453).
Regarding claim 1, Holz teaches a method to modify an image of a vehicle occupant, the vehicle having an interior, the method comprising: 
Forming an array of motion capturing imaging devices relative to the vehicle interior (camera 102 and 104 utilized by the motion capture program (Holz: 0032)); 
Capturing occupant images using the imaging devices (images captured by the cameras of Holz (Holz: 0032)); 

However, Holz does not expressly teach, applying an enhanced reality program to the captured images to generate an image illustrating one or more injuries to the occupant, the enhanced reality program including extended reality and augmented reality imaging.

Luciano teaches using the captured images to determine one or more injuries to the occupant (using motion capture to determine an injured body part (Luciano: 0020)). 
O’Flaherty teaches the need for monitoring vehicle occupants for injury using a camera and transmitting information to an insurer or emergency response service in the event of an accident (O’Flaherty: 0112, 0113, 0115)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify Holz’s vehicle equipped with motion capture cameras to be utilized for monitoring vehicle occupants for an injury as taught by Luciano and O’Flaherty, because this enables an added feature that further enhances occupant safety.

Richards teaches applying an enhanced reality program to the captured images to generate an image illustrating one or more injuries to the occupant, the enhanced reality program including extended reality and augmented reality imaging (Richards teaches the concept of displaying patient vital information superimposed near or on top of the patient (Richards: 0177) within an AR environment (Richards: Abstract). Applying the teachings of Richards to the combined teachings above enables displaying injury information captured by the motion capture cameras of Luciano to the insurer or emergency response service of O’Flaherty utilizing AR. Note, the Applicant defines extended reality as including augmented reality (Applicant’s published specification: 0006)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to present information using augmented reality, because enables a visually effective method of presenting vital information.

Regarding claim 3, the combined teachings as applied above teaches the method to modify an image of a vehicle occupant of Claim 1 wherein the method is applied following an impact event (determining abnormal conditions such as a collision (O’Flaherty: 0115)).

Regarding claim 7, the combined teachings as applied above teaches the method to modify an image of a vehicle occupant of Claim 1 wherein the enhanced reality program further includes a database for interpreting the injury to the occupant (database including reference information for a healthy body part or joint of a plurality of subjects, wherein the patients characteristics is compared to said reference information (Luciano: 0039)) based on collected information related to previous occupant injuries (the injury determination process of Luciano stated above further taking into consideration “previously collected data representative of a healthy, uninjured movement, an actual injury or a feigned or exaggerated injury” (Luciano: 0003)).

Regarding claim 9, the combined teachings as applied above teaches the method to modify an image of a vehicle occupant of Claim 1 wherein the method is used in the interpretation of impact injuries in a passenger vehicle (both Holz and O’Flaherty teach a vehicle (O’Flaherty: 0115, Holz: 0014)).

Claims 4, 11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz in view of Luciano in view of O’Flaherty in view of Richards as applied to the claims above, and further in view of Hershkovitz et al. (PGPUB Document No. US 2018/0326999) in view of Tyagi et al. (PGPUB Document No. US 2019/0065984).
Regarding claim 4, the combined teachings as applied above does not expressly teach but Hershkovitz teaches the method to modify an image of a vehicle occupant of Claim 1 wherein the enhanced reality program further includes virtual reality (virtual reality system applied to a crash test dummy (Hershkovitz: 0245)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the enhanced reality program is further applied to virtual reality as suggested by Hershkovitz, because this enables the enhanced reality program of the combined teachings above to be applied to an added variety of applications.

Further, Tyagi teaches the concept of utilizing artificial intelligence and predictive analytics to determine correctness of motion (Tyagi: 0048). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize artificial intelligence and predictive analytics in processing motion capture images of Luciano, because this enables an effective method of analyzing motion from images.

Regarding claim 16, Holz teaches a system for use in the interpretation of injury to an occupant within a vehicle as a result of an impact event, the vehicle having an interior, the system comprising: 
An array of real-time motion capturing imaging devices within the vehicle interior (camera 102 and 104 utilized by the motion capture program (Holz: 0032)).

However, Holz does not expressly teach, databases, analysis tool programs, and software including programs for applying an enhanced reality program to the captured images to generate an image illustrating one or more injuries to the occupant, the enhanced reality program comprising extended reality, augmented reality, and virtual reality imaging modified by artificial intelligence and interpreted by predictive analytics; and a transmitter to transmit the captured and interpreted images to a system user.

Luciano teaches using the captured images to determine one or more injuries to the occupant (using motion capture to determine an injured body part (Luciano: 0020)). 
O’Flaherty teaches the need for monitoring vehicle occupants for injury using a camera and transmitting information to an insurer or emergency response service in the event of an accident (O’Flaherty: 0112, 0113, 0115)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify Holz’s vehicle equipped with motion capture cameras to be utilized for monitoring vehicle occupants for an injury as taught by Luciano and O’Flaherty, because this enables an added feature that further enhances occupant safety.

Richards teaches applying an enhanced reality program to the captured images to generate an image illustrating one or more injuries to the occupant, the enhanced reality program including extended reality and augmented reality imaging (Richards teaches the concept of displaying patient vital information superimposed near or on top of the patient (Richards: 0177) within an AR environment (Richards: Abstract). Applying the teachings of Richards to the combined teachings above enables displaying injury information captured by the motion capture cameras of Luciano to the insurer or emergency response service of O’Flaherty utilizing AR. Note, the Applicant defines extended reality as including augmented reality (Applicant’s published specification: 0006)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to present information using augmented reality, because enables a visually effective method of presenting vital information.

Hershkovitz teaches the enhanced reality program further includes virtual reality (virtual reality system applied to a crash test dummy (Hershkovitz: 0245)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the enhanced reality program is further applied to virtual reality as suggested by Hershkovitz, because this enables the enhanced reality program of the combined teachings above to be applied to an added variety of applications.

Further, Tyagi teaches the concept of utilizing artificial intelligence and predictive analytics to determine correctness of motion (Tyagi: 0048). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize artificial intelligence and predictive analytics in processing motion capture images of Luciano, because this enables an effective method of analyzing motion from images.

Therefore, the combined teachings above teach databases (database (Luciano: 0039)), analysis tool programs (programs for carrying out the analysis of Luciano (Luciano: 0030)), and software including programs for applying an enhanced reality program to the captured images to generate an image illustrating one or more injuries to the occupant (the system comprising the camera array of Holz for monitoring vehicle occupants for abnormal situations (accident) (taught by Holz). In the event of an accident, determining an injury using the mocap analysis teaching of Luciano, and presenting the information utilizing the augmented reality system of Richards), the enhanced reality program comprising extended reality, augmented reality (AR of O’Flaherty. Note, the Applicant defines extended reality as including augmented reality (Applicant’s published specification: 0006)), and virtual reality imaging (VR of Hershkovitz) modified by artificial intelligence and interpreted by predictive analytics (artificial intelligence and predictive analytics of Tyagi); 
And a transmitter to transmit the captured and interpreted images to a system user (transmitting information to an insurer or emergency response service in the event of an accident (O’Flaherty: 0112, 0113, 0115)).

Regarding claim 17, the combined teachings as applied above teaches the system to modify an image of an occupant of a vehicle of Claim 16 further including a database for interpreting the injury to the occupant (database including reference information for a healthy body part or joint of a plurality of subjects, wherein the patients characteristics is compared to said reference information (Luciano: 0039)) based on collected information related to previous occupant injuries (the injury determination process of Luciano stated above further taking into consideration “previously collected data representative of a healthy, uninjured movement, an actual injury or a feigned or exaggerated injury” (Luciano: 0003)).

Regarding claim 18, the combined teachings as applied above teaches the system to modify an image of an occupant of a vehicle of Claim 16 further including a health and biomechanics database (“the database includes the characteristics, e.g. angular speed, inflection points, angle speed, right angle distribution and speed distribution. The reference information of the database includes information for a healthy body part or joint of a plurality of subjects” (Luciano: 0039)).

Claim(s) 11 is/are a corresponding method claim(s) of claim(s) 16. The limitations of claim(s) 11 are substantially similar to the limitations of claim(s) 16.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 11.

Regarding claim 13, the combined teachings as applied above teaches the method to modify an image of a vehicle occupant of Claim 11 wherein the enhanced reality program further includes a database for interpreting the injury to the occupant based on collected information related to previous occupant injuries (determining abnormal conditions such as a collision (O’Flaherty: 0115)).

Regarding claim 14, the combined teachings as applied above teaches the method to modify an image of a vehicle occupant of Claim 11 wherein the method is used in the interpretation of impact injuries in a passenger vehicle (both Holz and O’Flaherty teach a vehicle (O’Flaherty: 0115, Holz: 0014)).

Regarding claim 15, the combined teachings as applied above teaches the method to modify an image of a vehicle occupant of Claim 11 wherein the method is used in the interpretation of impact injuries in a crash test vehicle (virtual reality system applied to a crash test dummy (Hershkovitz: 0245)).

Regarding claim 19, the combined teachings as applied above teaches the system to modify an image of an occupant of a vehicle of Claim 16 further including a storage (memory 334 (Holz: 0027)) unit for storing real-time 3D images (note a statement of intended use fails to distinguish over prior art.).

Claims 5, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz in view of Luciano in view of O’Flaherty in view of Richards in view of Hershkovitz in view of Tyagi as applied to the claims above, and further in view of Mueller (PGPUB Document No. US 20140049385).
Regarding claim 5, the combined teachings as applied above does not expressly teach but Mueller teaches the method to modify an image of a vehicle occupant of claim 4 wherein the enhanced reality program generates a treatment protocol for the occupant's injuries (Mueller teaches the concept of generating first-aid instructions after an accident has occurred (Mueller: 0022, 0025)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to generate first-aid instructions (taught by Mueller), because this enables effectively providing medical help in a timely manner.

Regarding claim 6, the combined teachings as applied above teaches the method to modify an image of a vehicle occupant of claim 5 wherein the treatment protocol is directed to a medical treatment unit (first-aid instructions correspond to medical treatments (Mueller: 0022, 0025)).

Claim 12 is similar in scope to claim 5.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz in view of Luciano in view of O’Flaherty in view of Richards as applied to the claims above, and further in view of Hershkovitz.
Regarding claim 10, the combined teachings as applied above does not expressly teach but Hershkovitz teaches the method to modify an image of a vehicle occupant of Claim 1 wherein the method is used in the interpretation of impact injuries in a crash test vehicle (virtual reality system applied to a crash test dummy (Hershkovitz: 0245)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the enhanced reality program is further applied to virtual reality as suggested by Hershkovitz, because this enables the enhanced reality program of the combined teachings above to be applied to an added variety of applications.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz in view of Luciano in view of O’Flaherty in view of Richards in view of Hershkovitz in view of Tyagi as applied to the claims above, and further in view of Mundermann et al. (PGPUB Document No. US 2008/0031512).
Regarding claim 20, the combined teachings as applied above does not expressly teach but Mundermann teaches the system to modify an image of an occupant of a vehicle of Claim 16 wherein the real-time motion capturing imaging devices utilize a markerless system for image capturing (Mundermann: Abstract).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the markerless teaching of Mundermann, because this enables an added level of convenience when capturing motion capture data.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616